Case 2:21-cv-05155-MWF-AS Documeny5 Filed 08/02/21 Page 1of1 Page ID #:16

JS-6

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

CASE NUMBER:
Russell Matthew,

. CV21-05155-MWE (AS)

Plaintiff,
V.
ORDER DENYING REQUEST TO PROCEED
OF FILING FEES

Defendant(s). AND CLOSING CASE

 

On June 28, 2021 , the Court DENIED plaintiff's request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.

Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without

Prepayment of Filing Fees is DENIED and the case is closed.

IT IS ORDERED.

  

DATED: August 2, 2021

 

ited States District Judge |

Presented by:

/s/ Alka Sagar
United States Magistrate Judge

 

 

IFP-9 (04/15) ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
